Citation Nr: 1222712	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cystic fibrosis.

2.  Entitlement to a rating in excess of 10 percent for pancreatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from February 1997 to December 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in an unappealed May 2004 rating decision, the RO denied service connection for chronic rhinitis and a respiratory condition (claimed as a chronic cough with shortness of breath).  Where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  See also Boggs v. Peake, 520 F. 3d. 1330, 1334-5 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  Thus, in this case, the Board may address the Veteran's claim for service connection for cystic fibrosis on its merits

In a June 2012 written statement, the Veteran's service representative raises claims for entitlement to service connection for a respiratory disorder variously described as asthma, hay fever, and rhinitis including as due to undiagnosed disorders under 38 C.F.R. § 3.317 (2011), gastroesophageal reflux disease (GERD), and hypertension.  Thus, the matter of whether new and material evidence was received to reopen the claims for service connection for chronic rhinitis and respiratory problems, claimed as asthma and hay fever, and the claims for service connection for GERD and hypertension, are referred to the RO for appropriate development and adjudication.



FINDINGS OF FACT

1.  The evidence of record indicates that there is no diagnosed cystic fibrosis.   

2.  The Veteran's service-connected pancreatitis disability is not productive of moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks.


CONCLUSIONS OF LAW

1.  Cystic fibrosis was not incurred in or aggravated by the Veteran's active military service and is not proximately due to or the result of service-connected pancreatitis disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a rating in excess of 10 percent for pancreatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7347 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In an August 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  In April 2008, the RO granted the Veteran's March 2008 request for a 60-day extension to obtain additional medical evidence in support of his appeal.  No further evidence was received from the Veteran.

The Board finds that the September 2007 VA examination report regarding the Veteran's pancreatitis disability is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran and provided clinical findings and diagnoses from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim for cystic fibrosis.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, the Board finds that there is no current diagnosis of cystic fibrosis in the objective medical evidence and no evidence of pertinent disability in service.  In view of the absence of a current disability and any event, injury, or disease during service, no examination is required.  The Board is satisfied that the duties to notify and assist have been met.


II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Service Connection

The Veteran asserts that he has cystic fibrosis that was incurred during his active military service or, alternatively, is due to his service-connected pancreatitis.  In his September 2008 substantive appeal, the Veteran said that he served in Kosovo and Iraq where he was subject to bad water and food.  He indicated that VA clinical findings were positive for hepatitis C, and the diagnosis of cystic fibrosis also notes that the main symptom of the disorder is pancreatic insufficiency.  

Service connection for pancreatitis was granted by the RO in a May 2004 rating decision.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that service connection is warranted for cystic fibrosis that he claims was incurred in service or is due to his service-connect pancreatitis.  The Board concludes that a clear preponderance of the evidence of record is against a finding that the Veteran has cystic fibrosis that was incurred in or otherwise the result of his active military service.

Service treatment records do not contain any complaints, diagnosis, or treatment for cystic fibrosis.  On a report of medical history completed in January 1997, when he was examined for enlistment into service, the Veteran checked no to having a chronic cough and checked yes to having sinusitis and hay fever.  On examination at that time, his breathing was normal.  Clinic records show that, in December 1997, the Veteran complained of shortness of breath that increased on exertion and the initial assessment was a need to rule out pneumonia/bronchitis/pneumothorax/upper respiratory infection.  A subsequent clinical assessment indicates that his lungs were clear to auscultation and he was diagnosed with an upper respiratory infection.  In October 1998, the Veteran was treated for viral symtoms.  In October 2002, the Veteran was seen for complaints of chest pain for one hour during physical training with shortness of breath.  The assessment was non-cardiac chest pain, a pulmonary consultation was recommended, and an ear, nose and throat consultation should be considered

On a June 2003 Post-Deployment Health Assessment, completed when the Veteran returned from Kuwait, he checked yes to having a running nose, weakness, and headaches, while deployed, and checked no to having a chronic cough and breathing difficulty.  Records indicate he was treated in July 2003 for chronic nasal congestion and rhinitis secondary to chronic use of Afrin.  He was advised to stop using that medication and new medication was prescribed.  

Post service, VA medical records indicate that, in March 2004, the Veteran enrolled for VA medical care and reported having nasal stuffiness and occasional wheezing since service.  A March 2004 VA examination report reveals that the Veteran said that he served in Kuwait and experienced chronic cough with shortness of breath after he went into the desert.  He denied a history of smoking but dipped snuff.  Objectively, his chest had equal bilateral expansion and percussion and auscultation were within normal limits.  He was able to climb two flights of stairs.  Results of pulmonary function tests performed in April 2004 indicated moderately severe airflow obstruction.  An April 9, 2004 VA clinic record reflects that the Veteran said his breathing problems started in Iraq and persisted.  The assessment shows that the Veteran's breathing troubles "may be related" to cystic fibrosis and that he reported being told that he "may" have cystic fibrosis as a child but never received any treatment.  A sweat chloride test was ordered. 

May 2004 VA medical records note that evaluation for a sweat chloride test yielded marginal results and were consistent with a diagnosis of cystic fibrosis. 

In August 2004, the Veteran was referred to the VA outpatient pulmonary clinic with a provisional diagnosis of cystic fibrosis.  It was noted that he had a new onset of shortness of breath and a history of pancreatitis.  He had a sweat chloride test done at the University of Kentucky that was positive.  He did not have any problems until he was sent to Iraq.  He needed treatment for cystic fibrosis.  

According to an August 6, 2004 VA primary care administrative note prepared by a physician, the Veteran was diagnosed with a medical condition for which he was currently treated that was cystic fibrosis.  

The Veteran was seen in the VA outpatient pulmonary clinic in November 2004 for shortness of air (SOA) for one year and elevated sweat chloride test results.  It was noted that he had a past medical history of pancreatitis and was recently discharged from Iraq.  He complained of SOA for eighteen months that worsened steadily until he was discharged from Iraq early this year.  Once he was discharged, he said that his SOA had not worsened, but had not improved.  He had SOA at rest and sometimes exacerbated by activity, but not always.  His SOA had not allowed him to exercise or maintain a level of fitness that he had in the past.  He also had a chronic cough that worsened with activity and was non-productive.  He had chronic sinus complaints for the past several years.  When his SOA worsened, he became dizzy and lightheaded but denied loss of consciousness, syncope or vertigo.  It was noted that the Veteran never smoked. The examiner noted chronic sinus complaints, SOA, non-productive cough, abdominal pain/bloating, GERD, dysphagia with liquids.  Objectively, examination of the Veteran's lungs revealed normal respiratory effort and they were clear to auscultation.  

The clinical assessment was a 26 year old man with worsening SOA for 18 months, chronic sinusitis and one episode of idiopathic pancreatitis.  Results of a sweat chloride test were consistent with cystic fibrosis.  As to the Veteran's SOA, the differential diagnosis included asthma, early onset emphysema, and cystic fibrosis.  The clinic physician said that, despite pulmonary function tests showing no improvement with one time bronchodilation, asthma seemed a possibility as that was a one time finding but made less likely by the pulmonary function tests.  Early onset emphysema was also a concern given the Veteran's pulmonary function tests and no smoking or exposure history.  As to cystic fibrosis, genotyping and a repeat sweat chloride test were recommended.  Given the positive sweat chloride test, cystic fibrosis was thought a definite "possibility".   

In November 2004, VA medical records reveal that an outpatient sweat chloride test was ordered to rule out cystic fibrosis.  It was noted that the Veteran had SOA, chronic sinusitis, one episode of pancreatitis and prior elevated sweat chloride test.  This test was ordered to confirm by repeating the test as value borderline, atypical presentation.  February 11, 2005 VA records show that the Veteran underwent a high resolution computed tomography (CT) scan of his chest because of suspected interstitial lung disease.  He was short of air at rest and with exertion and results of a sweat chloride test were mildly elevated.  The radiologic impression was negative high resolution CT scan of the chest with no definite CT findings of cystic fibrosis.

A February 11, 2005 VA medical record indicates that the Veteran was seen for follow up of cystic fibrosis.  His symtoms were unchanged since his last visit.  His SOA was the same, more exertion but occasionally bothered him at rest.  It was noted that his sweat chloride test at the University of Kentucky was positive but cystic fibrosis was negative for 32 mutations.  His lungs were clear to auscultation bilaterally.  In March 2005, a VA pulmonary clinic physician reviewed the Veteran's records and test results and opined that it was "less likely it is [cystic fibrosis]".

August 2005 private hospital records include a medical/surgical history section that noted "cystic fibrosis, none".

According to February 2006 VA medical records, the Veteran underwent pulmonary function tests and gave a history of having never smoked.  There was a severe airflow obstruction and findings more suggestive of air trapping.  It was noted that the Veteran may not have given his best effort, thus a best effort spirometry may be better than what was currently available.  A February 23, 2006 VA pulmonary clinic record indicates that the Veteran was seen for follow up of shortness of breath.  It was noted that he was a lifelong smoker and complained of dyspnea at rest that had not progressed over the last 16 months with no associated cough or wheezing.  There was no hemoptysis.  His dyspnea resolved with deep breathing.  The Veteran took albuterol in the past that made no relief in symtoms.  He denied having chest pain, palpitation, and orthopnea.  There was no paroxysmal nocturnal dyspnea (PND), pedal edema, or weight loss.  Objectively, examination of the Veteran's lungs revealed good air entry, bilaterally, with no wheezing and no crackles.  It was noted that results of a May 2004 sweat chloride yielded marginal results and results of the high resolution CT performed in February 2005 included an impression of negative high resolution CT scan of the chest with no definite CT findings of cystic fibrosis.  It was also noted that November 2004 test for cystic fibrosis was negative for 32 mutations.  The clinical assessment was a young gentleman with dyspnea, elevated sodium chloride test twice, negative cystic fibrosis gene mutations, no evidence of parenchymal disease on the high resolution CT, who had evidence of reactive airway disease on pulmonary function test.  The pulmonologist stated that the sodium chloride test was probably a "false positive."

A February 23, 2006 VA emergency room record reflects that the Veteran requested pain medications for his pancreatitis.  The examiner noted that the Veteran was evaluated for cystic fibrosis and that tests had been negative.  It was noted that the sweat chloride was a false positive and the DNA testing was negative for 32 mutations.  

The Veteran has contended that service connection should be granted for cystic fibrosis.  However, VA and non-VA medical records, dated after the Veteran's separation from service indicate that cystic fibrosis is not diagnosed.  A May 2004 sweat chloride test was noted to yield findings thought consistent with cystic fibrosis and an August 2004 clinic physician reported that the Veteran had the disorder.  But in November 2004, a VA clinic pulmonologist said cystic fibrosis was only a possibility.  And in February 2005, results of the high resolution CT revealed no definite findings of cystic fibrosis.  In March 2005, a clinic pulmonologist concluded that it was "less likely" that the Veteran had cystic fibrosis and, in February 2006, VA clinic physicians noted a "false positive" sweat chloride test result, with negative DNA tests.  In short, the medical evidence of record demonstrates that the Veteran has not had, and does not currently have, cystic fibrosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent to provide statements regarding respiratory symptomatology and the presence thereof, the Veteran is not competent to provide evidence as to more complex medical questions, including the presence or diagnosis of cystic fibrosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the Veteran is not reporting a contemporaneous medical diagnosis of a disability in service.  Instead, he is reporting his own observations.  Moreover, his self-described respiratory problems are not supported by a later diagnosis by a medical professional.  As the circumstances described in Davidson and Jandreau are not present in this case, it follows that the Veteran's statements do not establish the presence of cystic fibrosis disability that is related to service. 

Additionally, the Veteran's statements diagnosing cystic fibrosis are outweighed by the medical evidence.  Notably, the VA clinic pulmonologist who reviewed the Veteran's medical records and tests results in March 2005 opined that it was less likely that the Veteran had cystic fibrosis and, in February 2006, a VA clinic pulmonologist concluded that the May 2004 seat chloride test was a false positive and a VA emergency room physician noted the Veteran's evaluation for cystic fibrosis and reported that tests have been negative.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A clear preponderance of the evidence is against the claim of service connection for cystic fibrosis, and the appeal is denied.

B. Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected pancreatitis disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

The Veteran's statements describing the symptoms of his service-connected pancreatitis disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's service connected pancreatitis is rated pursuant to Diagnostic Code 7347.  38 C.F.R. § 4.114, Diagnostic Code 7347.  Ratings under 7301 to 7329, 7331, 7342, and 7345 to 7347 will not be combined with each other.  A single evaluation is to be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Pancreatitis warrants a 10 percent rating if there is at least one recurring attack of typical severe abdominal pain in the past year.  A 30 percent rating is warranted for moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks.  A 60 percent rating requires frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  38 C.F.R. § 4.114, Diagnostic Code 7347.  Abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  Following total or partial pancreatectomy, rate under above, symptoms, with a minimum rating 30 percent.  38 C.F.R. § 4.114, Diagnostic Code 7347, Notes 1, 2.

An April 2004 VA clinic record indicates that the Veteran reported having generalized abdominal pain with no change in bowel habits or blood in his stool but had worsening pain after eating peanuts.  A May 2004 abdominal ultra sound showed a normal liver and gallbladder without any biliary ductal dilatation, according to the February 23, 2006 VA emergency room record, discussed above.  The Veteran's pancreas was partially seen and was normal in size.  Spleen and kidneys were also normal in size. 

An August 2004 VA outpatient record reveals that the Veteran said his abdominal pain was somewhat better.  Upon evaluation, the assessment was that the Veteran's abdominal pain was much better.  A November 2004 VA pulmonary clinic record shows that the Veteran had one episode of pancreatitis in 2001 and intermittently had abdominal pain/bloating that caused him not to eat for one or two days.  His pain/bloating improved with anorexia.  He had normal bowel movements.  The examiner noted abdominal pain/bloating, GERD, and dysphagia with liquids.  The Veteran's abdomen was mildly tender on the right side, greatest in the right upper quadrant, with positive bowel sounds, with no masses, and no organomegally.

A February 11, 2005 VA medical record indicates that the Veteran said that his dull abdominal pain was better, waxed and waned, stayed for several hours and left on its own, in his right upper quadrant.  There were no abnormal findings on examination.  The examiner noted that the Veteran's abdominal pain was still present and shifted from the epigastrum to the right upper quadrant, self relieved, and was not associated with diarrhea, nausea, and vomiting.  Results of an ultrasound were negative and the examiner said the pain was probably related to cystic fibrosis.  

An August 17, 2005 private medical record reflects the Veteran's complaint of a flare up of constant abdominal pain that he had for three days.  He complained of indigestion, nausea, and constipation.  He was hospitalized in Jellico, Tennessee, that day for observation due to pancreatitis and abdominal pain and was discharged two days later.  Results of a CT performed at admission included an impression of a "normal pre and post contrast CT scan of the abdomen and pelvis with specifically no evidence of pancreatitis".  

According to a December 2005 VA record, the Veteran telephoned the VA outpatient clinic and said he was recently hospitalized in Tennessee and was told he should have an endoscopy.  He preferred to have VA perform it.  In February 2006, a clinic physician noted that there were no records about this request or what it was for.  The physician noted that "we scope a lot of things but rarely anything in a 27 year old".  This physician recommended that the Veteran get a copy of his records and bring them to the clinic during his appointment for further discussion.

A February 23, 2006 VA pulmonary clinic record indicates that the Veteran was seen for follow-up of recurrent pancreatitis (x3) and was sober for two to three months.  The Veteran denied weight loss and had no abdominal complaints of pain, steatorrhea, jaundice or malnutrition, and no musculoskeletal or fertility complaints.  Objectively, he had no pallor and no icterus.  His abdomen was soft and nontender and bowel sounds were present.

The February 23, 2006 VA emergency department record shows that the Veteran requested pain medication for his reported chronic abdominal pain.  He said he was admitted four times for his diagnosed pancreatitis with the last episode in August 2005.  He had copies of records from the August 17, 2005 admission to the hospital in Jellico, Tennessee.  Laboratory test results were reviewed but there was no discharge summary or imaging reports among the records.  He said that the episodes were not related to alcohol use and he denied using illegal drugs or obtaining pain medications from other providers.  The Veteran said that his pain was usually worse in the mornings and not associated with meals.  He reported that he was unable to sleep the previous night due to pain.  His pain started on the right paraumbilical area and moved to the epigastrum.  He denied nausea, vomiting, melena, hemathemesis, and hematuria.  Objectively, the Veteran had positive bowel sounds and no hepatosplenomegaly.  He had tenderness on the right paraumbilical area with no bruits.  The impression was abdominal pain in a patient with reported episodes of pancreatitis.  He claimed to have persistent abdominal pain since then.  Concerns of a pseudocyst were noted but no acute abdominal findings from current laboratory tests and clinical evaluation were noted.  The Veteran declined a CT because he was tired and requested that it be scheduled in March 2007 at his next appointment.

In September 2007, the Veteran underwent VA examination.  According to the examination report, the Veteran report having numerous recurrent episodes of pancreatitis requiring hospitalization, most recently in 2005.  He said the episodes were initiated by unknown cause and not associated with specific foods.  He used alcohol socially and only once a week.  The Veteran said he had constant diarrhea.  The Veteran gave a history of being hospitalized on multiple occasions - 5 times - for pancreatitis since 2000.  The Veteran also denied having severe abdominal attacks in the past 12 months.  He did report evidence of pancreatic insufficiency between attacks that included pale, bulky stools (steatorrhea), bloating, gas, abdominal discomfort, and nausea.

Objectively, there was no evidence of malnutrition.  Abdominal examination was reported as not normal.  The Veteran's liver size and consistency were normal and there was no evidence of ascities.  There was tenderness in his right upper quadrant and epigastric region.  There was no evidence of portal hypertension or other signs of liver disease.  Results of laboratory tests were normal.  It was noted that the Veteran currently worked full-time as a correctional officer and said the time lost from work in the last twelve months was two weeks.  The diagnosis was chronic pancreatitis that had no significant effects on the Veteran's usual occupation.  The VA examiner commented that the Veteran's pancreatitis had mild effects on his ability to participate in recreational activities and travel and no effect on his activities of daily living.  The VA examiner also noted that the Veteran was angry that he had to get tests for pancreatitis.

According to an October 2007 Addendum to the VA examination report, an Addendum for the Veteran's September 2007 CT scan included an impression of a normal CT of the abdomen and pelvis with and without intravenous contrast administration.  More specifically, there was no evidence of radiographic pancreatitis.

The Board finds that the overall level of disability from the Veteran's pancreatitis is consistent with no more than mild pancreatitis.  In September 2007, he reported having numerous recurrent episodes of pancreatitis requiring hospitalization, but there is only one current hospital report from August 2005.  Furthermore, he reported in February 2005 that his abdominal pain was better when evaluated in the VA outpatient clinic.  When seen in the pulmonary clinic in February 2006, he had no abdominal complaints of pain but, when he complained of abdominal pain to another clinician that same day, the VA emergency room physician reported no acute abdominal findings from current laboratory tests and clinical evaluation.  Moreover, results of the September 2007 CT scan included an impression of a normal CT of the abdomen and pelvis with no evidence of radiographic pancreatitis, that is entirely consistent with the August 2005 private hospital CT report.  The Veteran's September 2008 statement of having constant and severe abdominal attacks is not supported by the medical evidence.  The Board concludes that the level of impairment from pancreatitis is consistent with no more than mild pancreatitis and commensurate with the currently assigned 10 percent disability rating.

As such, the Board concludes that the preponderance of the evidence of record is against a rating in excess of 10 percent for the Veteran's service-connected pancreatitis disability.  The Veteran's statements are outweighed by the other evidence of record.  Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an increased rating for pancreatitis, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's pancreatitis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. at 447.  In his September 2008 substantive appeal, the Veteran said that he currently worked as a security force member at the VA hospital in Lexington.  Thus, no further consideration of the Veteran's claim under Rice is warranted.

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's pancreatitis symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 


ORDER

Service connection for cystic fibrosis is denied.

A rating in excess of 10 percent for pancreatitis is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


